DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MATTHEW LOVETT,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-3777

                         [February 21, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Usan, Judge; L.T. Case No. 16004489 CF10A.

  Matthew Lovett, Cross City, pro se.

   Ashley B. Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.